                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR18-0307-JCC
10                            Plaintiff,                   MINUTE ORDER
11               v.

12    RAQWON SLADE,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on notice of a change of plea hearing (Dkt. No. 43).
18   Trial in this matter is currently scheduled for June 3, 2019 at 9:30 a.m. (Dkt. No. 33.) On May
19   28, 2019, a change of plea hearing was scheduled for June 3, 2019 at 11:00 a.m. before the
20   Honorable Michele L. Peterson, United States Magistrate Judge. (Dkt. No. 43.)
21          In light of the change of plea hearing, the Court hereby VACATES the trial date in this
22   matter. Should it be necessary to set a new trial date, the Court will do so at the evidentiary
23   hearing currently scheduled for June 4, 2019 at 9:00 a.m. See United States v. Slade, Case No.
24   CR15-0353-JCC, Dkt. No. 86 (W.D. Wash 2019).
25          //
26          //


     MINUTE ORDER
     CR18-0307-JCC
     PAGE - 1
 1         DATED this 28th day of May 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0307-JCC
     PAGE - 2
